Citation Nr: 0902869	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability (heart condition), to include as secondary to 
service-connected history of thyrotoxicosis.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1946 and from October 1950 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.

In February 2007, the Board reopened and remanded this matter 
to the RO via the AMC, for due process considerations, to 
comply with proper VCAA notice regulations, and to schedule 
the veteran for a new VA examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's heart 
condition is not secondary to his service-connected history 
of thyrotoxicosis, or his service.


CONCLUSION OF LAW

Service connection for a heart condition is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The veteran claims that his current heart condition was 
either incurred during service or developed secondary to his 
service-connected history of thyrotoxicosis.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA treatment records and a medical 
statement from private physician Dr. "F.O.", detailing 
treatment for several cardiovascular problems and several VA 
examinations.  Based on the above, the evidence indeed shows 
a current heart condition, fulfilling the first requirement.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The veteran is service connected for dysthymic disorder, at a 
disability rating of 30 percent, effective June 2, 1982; 
pansinusitis and onychomycosis, each at a disability rating 
of 10 percent, effective June 2, 1982; and tonsillectomy, 
hydronephrosis of the left kidney, and history of 
thyrotoxicosis, each at a current disability rating of 0 
percent, also effective June 2, 1982.  The veteran is 
therefore eligible to claim service connection for a 
disability that is the result of his history of 
thyrotoxicosis.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records (SMRs) include several complaints 
of chest pain and pressure and heart palpitations with 
arrhythmias.  However, all chest X-rays and EKGs were normal, 
with the exception of one exam in March 1955 that noted a 
prominent left ventricle.  There is therefore no basis for 
granting this claim on a direct basis, as no chronic heart 
condition was diagnosed in service.

The post-service medical records include ongoing treatment 
for cardiovascular problems and several VA medical 
examinations; however, most of the examinations, overall, do 
not determine or indicate that the service-connected history 
of thyrotoxicosis caused the heart conditions. 

The post-service medical evidence contains conflicting 
opinions regarding the etiology of the veteran's heart 
condition.  The veteran was afforded VA heart and arrhythmia 
examinations in March 2005, both of which were completed by 
the same examiner.  This examiner opined that it is as likely 
as not that the veteran's arrhythmia, paroxysmal atrial 
fibrillation with rapid ventricular response "tachycardia" 
or PVCs "could be related" to thyrotoxicosis for which the 
veteran is service-connected.  The examiner stated that since 
the veteran has developed dilated cardiomyopathy, "this 
could, by itself, explain the arrhythmias present", adding 
that "whether it is the cause of the initial arrhythmias in 
the 1940s would be speculation."

The veteran submitted a contrasting medical statement in 
October 1996 from Dr. F.O., currently a private physician, 
who indicated that he treated the veteran for premature 
ventricular heartbeats during service in 1963.  Dr. F.O. 
opined that the veteran's current atrial fibrillation is 
"longstanding", perhaps implying that the current heart 
condition is related to treatment during service many years 
earlier.

The Board finds that the two medical opinions are not 
consistent.  In order to reconcile the differing opinions 
regarding the etiology of the veteran's heart conditions, the 
Board remanded this claim to afford the veteran a new and 
more definitive VA examination.  The Board specified that the 
examination should be conducted by a physician who had not 
previously examined the veteran, and that the conflicting 
medical opinions should be taken into account and reconciled.  

In July 2008, the veteran was afforded a VA heart 
examination.  The examiner found upon thoroughly reviewing 
the claims file that the veteran was diagnosed with chronic 
atrial fibrillation, hypertension, dilated cardiomyopathy, 
and decreased left ventricular function during the 1990s.  
The examiner cited Dr. F.O.'s June 1996 letter, which 
indicated that he had been following the veteran for chronic 
atrial fibrillation and left atrial enlargement by 
echocardiogram.  The examiner correctly noted that Dr. F.O. 
cited the atrial fibrillation as "longstanding", but not 
how long, nor whether it was the same condition for which he 
had seen the veteran during service in 1963, when no heart 
disease was diagnosed.  The examiner found that the only 
cardiac-related condition diagnosed earlier than the 1990s 
was episodes of palpitations in service, citing a negative 
cardiogram from August 1960, normal EKGs from September 1963 
and May 1965, and a November 1965 cardiovascular examination 
upon separation which included the statement, "there is no 
definitive evidence of any heart disease".

The VA examiner diagnosed the veteran with dilated 
cardiomyopathy with chronic atrial fibrillation and 
congestive heart failure.  The examiner opined that the 
current heart disorders are not related to the veteran's 
periods of active duty service.  The examiner also opined 
that the heart disorders are not caused by, or a result of, 
and are not aggravated by, the veteran's history of 
thyrotoxicosis.  The examiner explained that the current 
heart conditions are due to the veteran's chronic 
hypertension, noting that these cardiac conditions developed 
many years after service.  The examiner opined that, based on 
history and findings at that exam, "to say that the current 
condition of atrial fibrillation was related to the condition 
of premature contractions during active service would require 
mere speculation."

Regarding secondary service connection, the VA examiner 
explained that during service, "the veteran complained of 
nervousness, palpitations and some weight loss and a thyroid 
disease (thyrotoxicosis) was suspected.  Nevertheless, this 
diagnosis was not proven and service record is silent for 
specific treatment for any thyroid condition.  On the 
separation medical examinations, service record shows 
evidence of an internal medicine examination note dated 
11/23/65 on which the doctor says that the supposed 
thyrotoxicosis was only 'by history' and if any 
thyrotoxicosis occurred it was a 'transient' condition and 
there was no evidence of thyroid disease at the separation 
exam.  Furthermore, VA record is silent for any thyroid 
disease.  Therefore the current heart conditions are not due 
to and are not aggravated by the veteran's history of 
thyrotoxicosis."  

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the veteran's heart conditions were 
not incurred during service and are not secondary to the 
service-connected history of thyrotoxicosis.

Simply stated, the Board finds that the VA examination, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
clear medical indication that the heart conditions are 
proximately due to or the result of service or the service-
connected disability and sufficient highly probative evidence 
against such a finding.  The two-medical opinions that 
arguable support this claim contradict each other regarding 
the cause of the problem, providing evidence of highly 
limited probative value. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a heart condition on 
either a direct or a secondary basis.  In denying this claim, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2003 and June 2007 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the June 2007 notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in August 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted statements from Dr. F.O.  The 
appellant was afforded VA medical examinations in March 2005 
and July 2008.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a heart condition is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


